Exhibit 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Nordion Inc. (the "Registrant") filed under cover of Form 40-F for the year ended October31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Steven M. West as Chief Executive Officer of the Registrant and G. Peter Dans as Chief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. s.1350, as adopted pursuant to s. 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Steven M. West Name: Steven M. West Title: Chief Executive Officer Date: December 13, 2011 /s/ Peter Dans Name: G. Peter Dans Title: Chief Financial Officer Date: December 13, 2011 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of §18 of the Securities Exchange Act of 1934, as amended.
